EXHIBIT 10.8
AMENDED AND RESTATED SUBSIDIARY
PARTNERSHIP SECURITY AGREEMENT
     This AMENDED AND RESTATED SUBSIDIARY PARTNERSHIP SECURITY AGREEMENT (this
“AGREEMENT”) is dated as of July 1, 2003 and entered into by and between the
undersigned, each a subsidiary of AMERICAN HOMEPATIENT, INC., a Delaware
corporation, (collectively and/or individually, “GRANTOR”), and BANK OF
MONTREAL, as agent for and representative of (in such capacity herein called
“SECURED PARTY”) the financial institutions (“BANKS”) that hold a promissory
note payable to such Banks as set forth on Exhibit A attached hereto (the
“Promissory Note”) and amends and restates the Subsidiary Partnership Security
Agreement dated as of December 28, 1995 between Grantor and Bankers Trust
Company as the predecessor to the Secured Party (the “Prior Security
Agreement”).
PRELIMINARY STATEMENTS
     A. American HomePatient, Inc. (“AHP”), Bankers Trust Company and Banks
previously entered into that certain Fifth Amended and Restated Credit Agreement
dated as of May 25, 2001.
     B. AHP filed a voluntary petition under 11 U.S.C. Sections 101 et seq. on
July 30, 2002 in the United States Bankruptcy Court for the Middle District of
Tennessee. On May 27, 2003, the Bankruptcy Court confirmed AHP’s Second Amended
Joint Plan of Reorganization (herein “Joint Plan”) in all respects. The Fifth
Amended and Restated Credit Agreement is no longer in effect and as part of the
Joint Plan, the Grantor will execute The Promissory Note to the Banks on terms
and in amounts provided in the Joint Plan to evidence Grantor’s indebtedness and
obligations to the Banks.
     B. Grantor is or may become a party to certain partnership agreements in
which a majority of all partnership interests in the partnerships formed
pursuant thereto are owned by Grantor and/or its Subsidiaries (each such
partnership agreement, as amended to the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, a “PARTNERSHIP
AGREEMENT” and collectively, the “PARTNERSHIP AGREEMENTS”), and Grantor is or
may become a general partner of and/or a limited partner in the partnerships
formed pursuant thereto (each a “COMPANY” and collectively, the “COMPANIES”).
     C. Pursuant to the Joint Plan and the Bankruptcy Court’s order issued
May 27, 2003, Grantor is required to amend the Prior Security Agreement as
provided herein.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Grantor hereby agrees with Secured Party as follows:
     SECTION 1. GRANT OF SECURITY. Grantor hereby pledges and assigns to Secured
Party, for Secured Party’s benefit and the benefit of Banks, and hereby further
grants a security

 



--------------------------------------------------------------------------------



 



interest in, all of Grantor’s right, title and interest in and to the following
(the “COLLATERAL”):
          (a) all of Grantor’s right, title and interest as a general or limited
partner in each Company, whether now owned or hereafter acquired, including
without limitation all of Grantor’s right, title and interest in, to and under
the Partnership Agreement of such Company (including without limitation
Grantor’s right to vote and to manage and administer the business of such
Company), together with all other rights, interests, claims and other property
of Grantor in any manner arising out of or relating to its general and/or
limited partnership interest in such Company, whatever their respective kind or
character, whether they are tangible or intangible property, and wheresoever
they may exist or be located, and further including, without limitation, all of
the rights of Grantor as a general and/or limited partner: (i) to (x) receive
money due and to become due (including without limitation dividends,
distributions, interest, income from partnership properties and operations,
proceeds of sale of partnership assets and returns of capital) under or pursuant
to such Partnership Agreement, (y) receive payments upon termination of such
Partnership Agreement, and (z) receive any other payments or distributions,
whether cash or noncash, in respect of Grantor’s general and/or limited
partnership interest evidenced by such Partnership Agreement; (ii) in and with
respect to claims and causes of action arising out of or relating to such
Company; and (iii) to have access to such Company’s books and records and to
other information concerning or affecting such Company;
          (b) any “certificate of interest” or “certificates of interest” (or
other certificates or instruments however designated or titled) issued by any
Company and evidencing Grantor’s interest as a limited partner in such Company
(collectively, the “Certificate” with respect to such Company) and any interest
of Grantor in the entries on the books of such Company or of any financial
intermediary pertaining to Grantor’s interest as a limited partner in such
Company;
          (c) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and
          (d) all proceeds, products, rents and profits of or from any and all
of the foregoing Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral. For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary.
     SECTION 2. SECURITY FOR OBLIGATIONS. This Agreement secures, and the
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. Section 362(a)), of all obligations and
liabilities of every nature of Grantor now or hereafter existing under or
arising

2



--------------------------------------------------------------------------------



 



out of or in connection with the Promissory Note, and all or any portion of such
obligations or liabilities that are paid, to the extent all or any part of such
payment is avoided or recovered directly or indirectly from Secured Party or any
Bank as a preference, fraudulent transfer or otherwise (all such obligations and
liabilities being the “UNDERLYING DEBT”), and all obligations of every nature of
Grantor now or hereafter existing under this Agreement (all such obligations of
Grantor, together with the Underlying Debt, being the “SECURED OBLIGATIONS”).
     SECTION 3. NO ASSUMPTION. Notwithstanding any of the foregoing, this
Agreement shall not in any way be deemed to obligate Secured Party, any Bank or
any purchaser at a foreclosure sale under this Agreement to assume any of
Grantor’s obligations, duties, expenses or liabilities under any Partnership
Agreement (including without limitation Grantor’s obligations as a general
partner for the debts and obligations of any respective Company and to manage
the business and affairs of such Company) or under any and all other agreements
now existing or hereafter drafted or executed (collectively, the “GRANTOR
OBLIGATIONS”) unless Secured Party, such Bank or such purchaser otherwise
expressly agrees to assume any or all of said Grantor Obligations in writing. In
the event of foreclosure by Secured Party on behalf of Banks, Grantor shall
remain bound and obligated to perform the Grantor Obligations and neither
Secured Party nor any Bank shall be deemed to have assumed any of such Grantor
Obligations except as provided in the preceding sentence. Without limiting the
generality of the foregoing, neither the grant of the security interest in the
Collateral in favor of Secured Party as provided herein nor the exercise by
Secured Party of any of its rights hereunder nor any action by Secured Party in
connection with a foreclosure on the Collateral shall be deemed to constitute
Secured Party or any Bank a general partner of any Company; provided, however,
that in the event Secured Party or any purchaser of Collateral at a foreclosure
sale elects to become a substituted general partner of any Company in place of
Grantor, Secured Party or such purchaser, as the case may be, shall adopt in
writing the respective Partnership Agreement and agree to be bound by the terms
and provisions thereof.
     SECTION 4. DELIVERY OF CERTIFICATE; INSTRUCTIONS TO COMPANY REGARDING
REGISTRATION OF PLEDGE. Any certificate shall be delivered to and held by or on
behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Secured Party. Upon request by Secured Party, Grantor, at its own expense, shall
deliver to each Company an order, satisfactory in form and substance to Secured
Party, requesting that the pledge of Grantor’s interest as a limited partner in
such Company be registered on the books of such Company.
     SECTION 5. REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants
as follows:
          (a) Partnership Interests in Companies. Schedule A annexed hereto, as
amended from time to time, correctly sets forth (i) all Partnership Agreements
and (ii) the partnership interests of all partners of each Company. The
partnership interests described in Schedule A annexed hereto constitute 100% of
the partnership interests in each Company.

3



--------------------------------------------------------------------------------



 



          (b) Partnership Agreement. Each Partnership Agreement, a true and
complete copy of which has been furnished to Secured Party, has been duly
authorized, executed and delivered by Grantor and is in full force and effect
and has not been amended or modified except as disclosed in writing to Secured
Party.
          (c) Ownership of Collateral. Grantor is the legal and beneficial owner
of the Collateral free and clear of any Lien except for the security interest
created by this Agreement. No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
filing or recording office except such as may have been filed in favor of
Secured Party relating to this Agreement.
          (d) Consents or Governmental Authorizations. No consent of any other
Person (including, without limitation any other partner of any Company or any
creditor of Grantor), and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either (i) the grant by Grantor of the security interest granted
hereby, (ii) the execution, delivery or performance of this Agreement by
Grantor, or (iii) the perfection of or the exercise by Secured Party of its
rights and remedies hereunder (except as may have been taken by or at the
direction of Grantor).
          (e) Other Information. All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of Grantor with respect to the
Collateral is accurate and complete in all material respects.
     SECTION 6. FURTHER ASSURANCES; AMENDMENTS.
          (a) Grantor agrees that from time to time, at the expense of Grantor,
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that may reasonably be necessary or desirable, or
that Secured Party may request, in order to perfect and protect any security
interest granted hereby or purported to be granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, Grantor will:
(i) at the request of Secured Party, mark conspicuously each of its records
pertaining to the Collateral with a legend, in form and substance satisfactory
to Secured Party, indicating that such Collateral is subject to the security
interest granted hereby, (ii) execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as Secured Party may request. in order to perfect
and preserve the security interests granted or purported to be granted hereby,
and (iii) at Secured Party’s request, appear in and defend any action or
proceeding that may affect Grantor’s title to or Secured Party’s security
interest in all or any part of the Collateral.
          (b) Grantor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of Grantor. Grantor agrees that
a carbon, photographic or other reproduction of this Agreement or of a financing
statement signed by Grantor shall be sufficient as a financing statement and may
be filed as a financing statement in any and all jurisdictions.

4



--------------------------------------------------------------------------------



 



          (c) Grantor will furnish to Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request, all in reasonable detail.
          (d) Grantor further agrees that it will, upon obtaining any interests
required to be pledged hereunder as provided in Section 7(h), promptly (and in
any event within ten Business Days) deliver to Secured Party an amendment to
this Agreement (a “SECURITY AMENDMENT”), in respect of the additional Collateral
to be pledged pursuant to this Agreement. Grantor hereby authorizes Secured
Party to attach each Security Amendment to this Agreement and agrees that all
additional Collateral listed on any Security Amendment shall for all purposes
hereunder be considered Collateral; provided that the failure of Grantor to
execute a Security Amendment with respect to any additional Collateral shall not
impair the security interest of Secured Party therein or otherwise adversely
affect the rights and remedies of Secured Party hereunder with respect thereto.
     SECTION 7. CERTAIN COVENANTS OF GRANTOR. Grantor shall:
          (a) not without the prior written consent of Secured Party, which
consent shall not be unreasonably withheld, (i) cancel or terminate any
Partnership Agreement or consent to or accept any cancellation or termination
thereof, (ii) sell, assign (by operation of law or otherwise) or otherwise
dispose of any part of its general or limited partnership interest in any
Company, (iii) amend, supplement or otherwise modify any Partnership Agreement
(if now held, as in effect on the date hereof or, if hereinafter acquired, as in
effect on the date of such acquisition) except amendments that are immaterial
and would not have a material adverse effect on the business, operations,
property, assets, liability (contingent or otherwise), condition (financial or
otherwise), or prospects of the respective Company, (iv) waive any default under
or breach of any Partnership Agreement or waive, fail to enforce, forgive or
release any right, interest or entitlement of any kind, howsoever arising, under
or in respect of any Partnership Agreement or vary or agree to the variation in
any respect of any of the provisions of any Partnership Agreement or of the
performance of any other Person under any Partnership Agreement, or
(v) petition, request or take any other legal or administrative action which
seeks, or may reasonably be expected, to rescind, terminate or suspend any
Partnership Agreement or to amend or modify any Partnership Agreement;
          (b) at its expense (i) perform and comply in all material respects
with all terms and provisions of each Partnership Agreement required to be
performed or complied with by it, (ii) maintain each Partnership Agreement in
full force and effect, (iii) enforce each Partnership Agreement in accordance
with its terms, and (iv) take all such action to that end as from time to time
may be reasonably requested by Secured Party;
          (c) not create or suffer to exist any lien upon or with respect to any
of the Collateral to secure the indebtedness or other obligations of any person,
except for the security interest created by this Agreement;
          (d) not without the prior written consent of Secured Party, which
consent shall not be unreasonably withheld, (i) vote to permit any Company in
which it holds a limited partnership interest to enter into any transaction of
merger or consolidation, or liquidate, wind up

5



--------------------------------------------------------------------------------



 



or dissolve itself (or suffer any liquidation or dissolution) and (ii) not
permit any Company in which it holds a general partnership interest to enter
into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution);
          (e) notify Secured Party of any change in Grantor’s name, identity or
corporate structure within 15 days of such change;
          (f) give Secured Party 30 days’ prior written notice of any change in
Grantor’s chief place of business, chief executive office or residence or the
office where Grantor keeps its records regarding the Collateral;
          (g) pay promptly when due all taxes, assessments and governmental
charges or levies imposed upon, and all claims against, the Collateral, except
to the extent the validity thereof is being contested in good faith; provided
that Grantor shall in any event pay such taxes, assessments, charges, levies or
claims not later than five days prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against Grantor or any
of the Collateral as a result of the failure to make such payment;
          (h) pledge hereunder, immediately upon the acquisition thereof,
(i) any and all additional general and/or limited partnership interests acquired
after the date of this Agreement in, to and under any Partnership Agreement, and
(ii) any and all general and/or limited partnership interests in partnerships,
that become, after the date of this Agreement, partnerships in which a majority
of all partnership interests are owned by Grantor and/or its Subsidiaries.
     SECTION 8. VOTING RIGHTS; PROFITS, INTEREST AND DIVIDENDS.
          (a) So long as no Event of Default shall have occurred and be
continuing (for the purposes of this Agreement, “Default” or “Event of Default”
shall mean Grantor’s failure to pay when due any amounts owed under the
Promissory Note):
               (i) Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof
(including without limitation rights of approval arising under each Partnership
Agreement and any and all right to manage and administer the business of each
Company) for any purpose not inconsistent with the terms of this Agreement; and
               (ii) Grantor shall be entitled to receive and retain, and to
utilize free and clear of the lien of this Agreement, any and all payments,
including but not limited to profits, dividends and other distributions, paid in
respect of the Collateral; provided, however, that any and all
                    (A) profits, dividends, and other distributions paid or
payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Collateral,
                    (B) profits, dividends and other distributions paid or
payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
and

6



--------------------------------------------------------------------------------



 



                    (C) cash paid, payable or otherwise distributed in
redemption of or in exchange for any Collateral,
               (iii) shall be, and shall forthwith be delivered to Secured Party
to hold as, Collateral and shall, if received by Grantor, be received in trust
for the benefit of Secured Party, be segregated from the other property or funds
of Grantor and be forthwith delivered to Secured Party as Collateral in the same
form as so received (with all necessary endorsements); and Secured Party shall
execute and deliver (or cause to be executed and delivered) to Grantor all such
proxies and other instruments as Grantor may from time to time reasonably
request for the purpose of enabling Grantor to exercise the voting and other
consensual rights that it is entitled to exercise pursuant to Section 8(a)(i)
and to receive the profits, dividends and other distributions that it is
authorized to receive and retain pursuant to Section 8(a)(ii)
          (b) Upon the occurrence and during the continuation of an Event of
Default:
               (i) upon written notice from Secured Party to Grantor, any or all
rights of Grantor to exercise the voting and other consensual rights, and any or
all rights to manage and administer the business and affairs of each Company,
that it would otherwise be entitled to exercise pursuant to Section 8(a)(a)(i)
shall cease, and all such rights (or such of those rights as Secured Party may
have elected) shall thereupon become vested in Secured Party who shall thereupon
have the sole right to exercise such voting and other consensual rights;
               (ii) all rights of Grantor to receive any and all payments under
or in connection with each Partnership Agreement, including but not limited to
the profits, dividends, and other distributions which it would otherwise be
authorized to receive and retain pursuant to Section 8(a)(a)(ii), shall cease,
and all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold such payments as Collateral;
and
               (iii) all payments which are received by Grantor contrary to the
provisions of Section 8(a)(a)(ii) shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of Grantor and shall be
forthwith paid over to Secured Party as Collateral in the same form as so
received (with any necessary endorsement).
     SECTION 9. SECURED PARTY APPOINTED ATTORNEY-IN-FACT. Upon the occurrence
and during the continuation of an Event of Default, Grantor hereby irrevocably
appoints Secured Party as Grantor’s attorney-in-fact, with full authority in the
place and stead of Grantor and in the name of Grantor, Secured Party or
otherwise, take any action and to execute any instrument that Secured Party may
deem necessary or advisable to accomplish the purposes of this Agreement,
including without limitation:
          (a) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (b) to receive, endorse and collect all instruments made payable to
Grantor representing any payment of profits, dividends or any other distribution
in respect of any of the Collateral;

7



--------------------------------------------------------------------------------



 



          (c) to file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Secured Party with respect
to any of the Collateral; and
          (d) to do, at Secured Party’s option and Grantor’s expense, at any
time or from time to time, all acts and things that Secured Party deems
reasonably necessary to protect, preserve or realize upon the Collateral and
Secured Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as Grantor might do.
     SECTION 10. SECURED PARTY MAY PERFORM. If Grantor fails to perform any
agreement contained herein., Secured Party upon ten (10) days prior written
notice to Grantor may itself perform, or cause performance of, such agreement,
and the reasonable expenses of Secured Party incurred in connection therewith
shall be payable by Grantor.
     SECTION 11. STANDARD OF CARE. The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for monies actually received by it hereunder, Secured Party shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property of a similar nature.
     SECTION 12. REMEDIES.
          (a) If any Event of Default shall have occurred and be continuing,
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code as in effect in the State of Tennessee (the “Code’) (whether or
not the Code applies to the affected Collateral), and Secured Party may also in
its sole discretion, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange or broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. Secured Party or any Bank may be the purchaser
of any or all of the Collateral at any such sale and Secured Party, as agent for
and representative of Banks (but not any Bank or Banks in its or their
respective individual capacities unless Requisite Banks shall otherwise agree in
writing), shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any Collateral payable by Secured
Party at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Grantor, and Grantor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Grantor agrees that, to the extent notice of sale shall be required by

8



--------------------------------------------------------------------------------



 



law, at least ten days’ notice to Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Grantor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantor shall be liable for
the deficiency and the fees of any attorneys employed by Secured Party to
collect such deficiency.
          (b) Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as from time to time amended (the
“SECURITIES ACT”), and applicable state securities laws, Secured Party may be
compelled, with respect to any sale of all or any part of the Collateral
conducted without prior registration or qualification of such Collateral under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Grantor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, Grantor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Collateral for the period of time necessary to permit the respective Company
to register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such Company
would, or should, agree to so register it.
          (c) If Secured Party determines to exercise its right to sell any or
all of the Collateral, upon written request, Grantor shall and shall cause each
Company from time to time to furnish to Secured Party all such information as
Secured Party may request in order to determine the number and nature of the
interests included in the Collateral which may be sold by Secured Party in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
     SECTION 13. APPLICATION OF PROCEEDS. Except as expressly provided elsewhere
in this Agreement, all proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as Collateral
for, and/or then, or at any other time thereafter, applied in full or in part by
Secured Party against, the Secured Obligations in the following order of
priority:
FIRST: To the payment of all reasonable costs and expenses of such sale,
collection or other realization, including reasonable compensation to Secured
Party and its agents and counsel, and all

9



--------------------------------------------------------------------------------



 



other expenses, liabilities and advances made or incurred by Secured Party in
connection therewith, and all advances made by Secured Party hereunder for the
account of Grantor, and to the payment of all reasonable costs and expenses paid
or incurred by Secured Party in connection with the exercise of any right or
remedy hereunder;
SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) in such order as Secured Party shall elect; and
THIRD: To the payment to or upon the order of Grantor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.
     SECTION 14. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS. This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the payment in full of the Secured
Obligations, (b) be binding upon Grantor, its successors and assigns, and
(c) inure, together with the rights and remedies of Secured Party hereunder, to
the benefit of Secured Party and its successors, transferees and assigns. Any
Bank may assign or otherwise transfer any Loans held by it to any other person,
and such other person shall thereupon become vested with all the benefits in
respect thereof granted to Banks herein or otherwise. Upon the payment in full
of all Secured Obligations, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to Grantor. Upon any such
termination Secured Party will, at Secured Party’s expense, execute and deliver
to Grantor such documents as Grantor shall reasonably request to evidence such
termination.
     SECTION 15. SECURED PARTY AS AGENT.
          (a) Secured Party has been appointed to act as Secured Party hereunder
by Banks. Secured Party shall be obligated, and shall have the right hereunder,
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement.
          (b) Secured Party shall have the right to resign its duties hereunder
by giving Grantor and the Banks fifteen (15) days written. Upon notice of any
Secured Party’s resignation, the Banks shall appoint a successor to the Secured
Party who shall be a commercial bank or trust company reasonably acceptable to
Grantor. If no successor is appointed by the Banks and found acceptable to
Grantor by the twentieth (20th) business day after the date of such notice of
resignation, the Secured Party’s resignation shall become effective and the
Banks shall thereafter perform all the duties of the Secured Party hereunder
until such time, if any, as the Banks appoint a successor to the Secured Party
as provided above and provided further that Banks’ collective expenses, costs
and fees payable by Grantor while acting as Secured Party hereunder may not
materially exceed those of the initial Secured Party. Upon the acceptance of any

10



--------------------------------------------------------------------------------



 



appointment as Secured Party hereunder, a successor Secured Party shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Secured Party under this Agreement, and
the retiring or removed Secured Party under this Agreement shall promptly
(i) transfer to such successor Secured Party all sums, securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of such successor Secured Party under this Agreement, and (ii) execute
and deliver to such successor Secured Party such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Secured Party of the security
interests created hereunder, whereupon such retiring or removed Secured Party
shall be discharged from its duties and obligations under this Agreement. After
any retiring or removed Secured Party’s resignation or removal hereunder as
Secured Party, the provisions of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
Secured Party hereunder.
     SECTION 16. AMENDMENTS. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure by Grantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Secured Party and, in the case of any such amendment or
modification, by Grantor. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.
     SECTION 17. NOTICES. Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, telexed
or sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service, upon.
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed. For the
purposes hereof, the address of each party hereto shall be as set forth under
such party’s name on the signature pages hereof or, as to either party, such
other address as shall be designated by such party in a written notice delivered
to the other party hereto.
     SECTION 18. FAILURE OR INDULGENCE NOT WAIVER: REMEDIES CUMULATIVE. No
failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.
     SECTION 19. SEVERABILITY. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     SECTION 20. HEADINGS. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

11



--------------------------------------------------------------------------------



 



     SECTION 21. GOVERNING LAW: TERMS. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TENNESSEE, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT
THAT THE CODE PROVIDES THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF TENNESSEE. Unless
otherwise defined herein, terms used in Articles 8 and 9 of the Uniform
Commercial Code in the State of Tennessee are used herein as therein defined.
     SECTION 22. CONSENT TO JURISDICTION AND SERVICE OF PROCESS. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MUST BE BROUGHT IN AN APPROPRIATE FORUM IN NASHVILLE, DAVIDSON COUNTY,
TENNESSEE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT GRANTOR ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT. Grantor hereby agrees that service of
all process in any such proceeding in any such court may be made by registered
or certified mail, return receipt requested, to Grantor at its address provided
below, such service being hereby acknowledged by Grantor to be sufficient for
personal jurisdiction in any action against Grantor in any such court and to be
otherwise effective and binding service in every respect. Nothing herein shall
affect the right to serve process in any other manner permitted by law.
     SECTION 23. WAIVER OF JURY TRIAL. GRANTOR AND SECURED PARTY HEREBY AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. Grantor and Secured Party each
acknowledge that this waiver is a material inducement for Grantor and Secured
Party to enter into a business relationship, that Grantor and Secured Party have
already relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings. Grantor and
Secured Party further warrant and represent that each has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.
     SECTION 24. COUNTERPARTS. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so

12



--------------------------------------------------------------------------------



 



executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[Remainder of page intentionally left blank.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Secured Party and Grantor have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
BANK OF MONTREAL, AS SECURED PARTY

             
 
  By:                  
 
  Name:                  
 
  Title:                       Notice Address:   Attn: Heather Turf
 
          115 LaSalle Street, 12W
 
          Chicago, Illinois 60603

                  AMERICAN HOMEPATIENT, INC.,
a Tennessee corporation    
 
           
 
  By:   /s/ Robert L. Fringer    
 
      Title: Vice President & Secretary    
 
                DESIGNATED COMPANIES, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AHP FINANCE, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AMERICAN HOMEPATIENT OF NEW YORK, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    

14



--------------------------------------------------------------------------------



 



                  NATIONAL MEDICAL SYSTEMS, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                SOUND MEDICAL EQUIPMENT, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                THE NATIONAL MEDICAL RENTALS, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                NATIONAL I.V., INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AMERICAN HOMEPATIENT OF ARKANSAS, INC.,    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AMERICAN HOMEPATIENT OF NEVADA, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    

15



--------------------------------------------------------------------------------



 



                  VOLUNTEER MEDICAL OXYGEN & HOSPITAL EQUIPMENT CO.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                ALLEGHENY RESPIRATORY ASSOCIATES, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AMERICAN HOMEPATIENT OF ILLINOIS, INC.    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AMERICAN HOMEPATIENT OF TEXAS, L.P.,         a Texas limited
partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT OF ILLINOIS,         INC., its limited
partner    
 
           
 
  By:   /s/ Robert L. Fringer    
 
      Title: Vice President & Secretary    

16



--------------------------------------------------------------------------------



 



                  AHP, L.P.,         a Tennessee limited partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT OF ILLINOIS,         INC., its limited
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AHP HOME MEDICAL EQUIPMENT PARTNERSHIP OF TEXAS,         a Texas
general partnership    
 
                By: AHP, L.P.,         a general partner    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., a general
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    

17



--------------------------------------------------------------------------------



 



                  COLORADO HOME MEDICAL EQUIPMENT ALLIANCE, LLC,         a
Colorado limited liability company    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its sole member
   
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                NORTHEAST PENNSYLVANIA ALLIANCE,         LLC, a Pennsylvania
limited liability company    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its sole member
   
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                NORTHWEST WASHINGTON ALLIANCE,         LLC, a Washington limited
liability company    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its sole member
   
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AHP HOME CARE ALLIANCE OF TENNESSEE,         a Tennessee general
partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
Title: Vice President & Secretary    

18



--------------------------------------------------------------------------------



 



                  By: AMERICAN HOMEPATIENT VENTURES,         INC., its general
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AHP ALLIANCE OF COLUMBIA,         a South Carolina general
partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its general
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AHP KNOXVILLE PARTNERSHIP,         a Tennessee general
partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its general
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
    
 
      Title: Vice President & Secretary    

19



--------------------------------------------------------------------------------



 



                  AHP HOME CARE ALLIANCE OF         GAINESVILLE, a Florida
general partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its general
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                AHP HOME CARE ALLIANCE OF VIRGINIA,         a Virginia general
partnership    
 
                By: AMERICAN HOMEPATIENT, INC.,         its general partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    
 
                By: AMERICAN HOMEPATIENT VENTURES,         INC., its general
partner    
 
           
 
  By:   /s/ Robert L. Fringer
 
   
 
      Title: Vice President & Secretary    

20



--------------------------------------------------------------------------------



 



SCHEDULE A
Partnership Interests

                  Other Partners,   Borrower’s   Partnership   Shareholders and
Members   Ownership Interest  
AHP Alliance of Columbia
        100 %
 
           
AHP Home Care Alliance of Gainesville
        100 %
 
           
AHP Home Care Alliance of Tennessee
        100 %
 
           
AHP Home Care Alliance of Virginia
        100 %
 
           
AHP Home Medical Equipment Partnership of Texas
        100 %
 
           
AHP Knoxville Partnership
        100 %
 
           
AHP, L.P.
        100 %
 
           
American HomePatient of Texas, L.P.
        100 %
 
           
Colorado Home Medical Equipment
        100 %
 
           
Alliance, LLC
           
 
           
Northeast Pennsylvania Alliance, LLC
        100 %
 
           
AHP-MHR Home Care, LLP
  MHR Home Care, Inc.     50 %
 
           
AHP Delmarva, LLP
  Peninsula Regional Medical Center     50 %
 
           
American HomePatient of Sanford, LLC
  Amisub of North Carolina, Inc. dba     50 %
 
  Central Carolina Hospital        
 
           
American HomePatient of Unifour, LLC
  Frye Regional Medical Center,     50 %
 
  Grace Hospital and Caldwell        
 
  Memorial Hospital        
 
           
Baptist Ventures AHP Homecare Alliance
  Baptist Medical Center     50 %
 
           
Blue Ridge Home Care
  Spruce Pine Community Hospital     50 %
 
           
Coastal Home Care
  Conway Hospital     70 %
 
           
Health State DME, Ltd.
  High Plains Baptist Hospital     50 %
 
           
HomeLink Home Healthcare Partnership
  Home Link Home Health Care     50 %
 
  Services, Inc.        
 
           
Piedmont Medical Equipment
  Piedmont Medical Center/ Tenet     50 %
 
  Healthcare        
 
           
Pro Med
  Union County Health Care Foundation     70 %  
Shared Care — West Branch, LLC
  West Branch Regional Medical Center     50 %





--------------------------------------------------------------------------------



 



                  Other Partners,   Borrower’s   Partnership   Shareholders and
Members   Ownership Interest  
Total Home Care of East Alabama, L.L.C.
  East Alabama Medical Center     50 %

22



--------------------------------------------------------------------------------



 



EXHIBIT A
BANKS
See attached.

 



--------------------------------------------------------------------------------



 



Allstate-AIMCO CDO Series 2000-A
Allstate Life Insurance Company
Bank of America, N.A.
Bank of Montreal
Barclays Bank PLC
Bear Stearns & Co., Inc.
Deutsche Bank Trust Company Americas f/k/a Bankers Trust Company
Endeavor LLC
Everest Capital Master Fund L.P.
Fernwood Associates L.P.
General Electric Capital Corporation
California Public Employees’ Retirement System (Highland)
Highland Crusader Offshore Partners, L.P. (Highland)
ML CBO IV (Cayman)/Protective (Highland)
PAM Capital Funding, L.P. (Highland)
Pamco Cayman Ltd. (Highland)
HCM/Z Special Opportunities LLC a/ka/ HZ Special Opportunities, LLC (Highbridge
Capital)
Long Lane Master Trust IV
Morgan Stanley Prime Income Trust
PPM America Special Investments Funds, L.P.
Fuqua Family Fund, L.P. (Tennenbaum)
Special Value Bond Fund II, LLC (Tennenbaum)
Van Kampen VKM Prime Rate Income Trust
Van Kampen Senior Income Trust

24